Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2022 was filed after the mailing date of the Non-Final Rejection on 03 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower side” as recited in claim 7; and the “lower end portion”, the “outer side”, and the “lower side” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “it” as recited in line 2 of claim 8 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.
	In line 2 of claim 8, it is unclear as to which structural element or limitation the phrase “an outer side” is referring.  For purposes of examination, “an outer side” has been interpreted as “an outer side of the pile”, as best understood by Examiner.
In lines 2 - 3 of claim 8, it is unclear as to which structural element or limitation the phrase “a lower side” is referring.  For purposes of examination, “a lower side” has been interpreted as “a lower side of the rib”, as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20120101801).
Regarding claim 1, Kim discloses a pile foundation comprising: a pile (10) that extends in a vertical direction, that has a pile head (unlabeled, horizontal surface attached to the bottom end of structure 70 as shown in Fig. 9) protruding above the ground, and that supports a tower-type structure (structure 70); and ribs (wing fastening part 63 of fastening base 60 and wings 30) that are provided at the pile in a vicinity of a surface of the ground, and that protrude outwardly in radial directions from an outer circumferential surface of the pile, wherein the ribs (63, 30) extend downwards from a position of the surface of the ground (Figs. 1 - 7, 11, 16, and 17; abstract; paragraphs 0009, 0011, 0018, 0022, 0023, and 0025).  Examiner notes that the fastening base 60 is configured to be fastened to the structure 70 on the ground (paragraph 0022) and since the wing fastening part 63 is part of the fastening base 60, which is located at a position of the surface of the ground, Kim teaches a rib (63, 30) extends downward from a position of the surface of the ground.
Regarding claim 2, Kim further discloses the ribs (63, 30) are provided at equidistant intervals in a circumferential direction of the pile (10) (Figs. 2 - 7, 9, and 11; paragraph 0018).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim. Kim further discloses the pile is formed by a steel pipe (Fig. 2; abstract; paragraph 0009). Kim fails to explicitly disclose the ribs are formed from a steel material. Kim teaches welding the ribs (30) to the base (60) (paragraph 0025) and, therefore, Kim teaches the ribs (63, 30) are formed of a metal material. Examiner takes official notice that steel is a well-known metal used to form pile components. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal wings as taught by Kim with steel material as a design choice within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kristensen (US 2010/0135730). Kim discloses all of the claim limitations except the tower-type structure is a leg portion of a wind power generator. Kristensen teaches a tower-type structure (wind turbine tower 20) comprising a leg portion of a wind power generator positioned on top of a pile (2) (Fig. 1; abstract; paragraphs 0047 - 0050). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tower-type structure as disclosed by Kim with the leg portion of a wind power generator as taught by Kristensen as a design consideration within the skill of the art to provide another application for which the pile foundation can be used. The substitution of one known element (tower-type structure comprising a leg portion of a wind power generator as taught by Kristensen) for another (tower as disclosed by Kim) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Thomas (US 2017/0167101). Kim further discloses the pile (10) is formed in a tubular shape (Fig. 2; paragraph 0011). Kim fails to disclose internal ribs that protrude inwardly in radial directions from an inner circumferential surface of a portion of the pile that is embedded in the ground. Thomas teaches internal ribs (9) that protrude inwardly in radial directions from an inner circumferential surface of a portion of the pile (1) that is embedded in the ground and also teaches external ribs that protrude outwardly in radial directions from an outer circumferential surface of a portion of the pile (paragraph 0012) (Figs. 1 - 3; paragraphs 0012 and 0027 - 0032) to increase the friction of the pile relative to the soil and thus increasing the load capacity of the installed pile. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Noble (US 1,127,081).  Kim discloses all of the claim limitations except concrete is filled into an interior of the pile from the pile head to a lower side of the ribs.  Noble teaches concrete is filled into an interior of a steel, cylindrical pile (tubular pile sections 15) from the pile head (driving cap comprising neck 33) to a lower end of the pile (shoe 16) (Fig. 2; page 1, lines 9 - 26; page 2, lines 93 - 99; page 2, line 110 - page 3, line 14) to increase the structural strength of the pile.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pile as disclosed above with the concrete fill as taught by Noble to increase the structural strength of the pile.  Examiner notes that since Noble teaches concrete is filled into an entire length of pile (15) and pile head (33) (Fig. 2), the apparatus as disclosed by Kim in view of Noble would obviously include concrete filled into an interior of the pile from the pile head to a lower side of the ribs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dougherty (US 3,333,428). Kim discloses all of the claim limitations except a lower end portion of each rib is inclined so as to be located further to an outer side in a radial direction the closer it is to a lower side.  Dougherty teaches a lower end portion (portion of rib adjacent edge 24x) of each rib (22x) is inclined so as to be located further to an outer side in a radial direction the closer it is to a lower side (lower side of tubular member 26x) (Fig. 10; col. 3, line 10 - col. 4, line 5) so that the ribs will embed themselves into rock and grip the rock firmly resulting in a properly seated straight and plumb pile.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ribs as disclosed by Kim with the inclined lower end portion as taught by Dougherty . 
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the ribs (30) of Kim are positioned below the base and do not reach the ground surface as the base is at or below the ground surface.  Examiner has reinterpreted the ribs as disclosed by Kim as including both the wing fastening parts 63 of fastening base 60 and the wings 30.  Kim teaches the fastening base 60 is configured to be fastened to the structure 70 on the ground (paragraph 0022) and Examiner takes the position that since the wing fastening part 63 is part of the fastening base 60, which is located at a position of the surface of the ground, Kim teaches a rib (63, 30) extends downward from a position of the surface of the ground.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/8/2022